Name: Commission Regulation (EEC) No 2878/85 of 16 October 1985 fixing the minimum selling prices for unboned beef put up for sale by tender in accordance with Regulation (EEC) No 2671/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 10 . 85 Official Journal of the European Communities No L 277/ 13 COMMISSION REGULATION (EEC) No 2878/85 of 16 October 1985 fixing the minimum selling prices for unboned beef put up for sale by tender in accordance with Regulation (EEC) No 2671/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular Article 7 (3) thereof, Whereas, tenders have been invited for certain quanti ­ ties of unboned beef and veal fixed by Commission Regulation (EEC) No 2671 /85 (3) ; Whereas, pursuant to Article 9 of Commission Regula ­ tion (EEC) No 2173/79 (4), the minimum selling prices for meat put up for sale by tender should be fixed taking into account tenders submitted ; whereas, consequently, the minimum selling prices should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum selling prices for unboned beef which are to be adopted for the invitation to tender held in accordance with Regulation (EEC) No 2671 /85 for which the time limit for the submission of tenders was 7 October 1985 shall be as set out in the Annex hereto. 2. Tenders submitted in response to the invitation referred to in paragraph 1 shall be rejected unless they are for the products listed in the Annex. Article 2 This Regulation shall enter into force on 17 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No L 253, 24. 9 . 1985, p. 14. (4 OJ No L 251 , 5. 10 . 1979 , p. 12. No L 277/ 14 Official Journal of the European Communities 17. 10 . 85 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Mindestsalgspriser Mindestverkaufspreise Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Minimum selling prices Prix de vente minimaux Prezzi minimi di vendita Minimumverkoopprijzen ECU/ton  ECU/t  ECU/Ã Ã Ã ½Ã ¿  ECU/tonne  Ã cus/t  ECU/t  Ecu/ton Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been Belgique/BelgiÃ «  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, prove ­ nant des : '  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % BÃ ufs 55 % / Ossen 55 % 1 535  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pisto ­ la », provenant des :  Achtervoeten, afgesneden op 8 ribben (pistola), afkomstig van : Taureaux 55 % / Stieren 55 % BÃ ufs 55 % / Ossen 55 % 1 535 Danmark  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler «, af : Ungtyre 1 Type P 1 535 France  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant, provenant des : BÃ ufs U, R, O Jeunes bovins U, R, O 874 Ireland  Forequarters, straight cut at 10th rib, from : Steers 1 Steers 2 874  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2 1 535 Italia  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 Vitelloni 2 1 535 Nederland  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren, Ie kwaliteit 874  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren, Ie kwaliteit 1 535 United Kingdom  Hindquarters, straight cut at third rib, from : Steers 1 535